Case 1:19-cr-00709-JFK Document 25 Filed 06/17/20 Page 1 of 1

 

 

  

 

 

 

if USDC SDNY i
| DOCUMENT |
| oe RONICALLY FILED |;
UNITED STATES DISTRICT COURT lpoc# _
SOUTHERN DISTRICT OF NEW YORK coos
none ne nn eneennnnenen x [DATE FILED: Cofaasse Closes |
UNITED STATES OF AMERICA, : : ee omar =
; No. 19 Cr. 709 (JFK)
-against-
ROBERT WILLIAM HALL, : ORDER
Defendant.
ee ee ee ee ee ee ee a ee ee xX

JOHN F. KEENAN, United States District Judge:

All sentencing submissions must be filed by no later than
5:00 p.m. on July 1, 2020.
SO ORDERED.

Dated: New York, New York fete t
June 17, 2020 J f° Eb

John F.’ Keenan
United States District Judge

 
